DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via an authorization email on 10 Mar 22 following an initial interview with Mr. Eli Mazour held on 8 Mar 22.  Both the email correspondence and a copy of the interview summary form are attached herein.
The proposed claims filed with the after-final response dated 22 Feb 22 have been marked “Ok to enter”, but will be further amended by the claim set changes shown below.  The application has been amended as follows:

1.	(Currently Amended) A motor grader comprising:
a steerable traction device operatively connected to a first set of wheels;
a driven traction device operatively connected to a second set of wheels;
a frame having an articulated joint configured to connect the steerable traction device to the driven traction device;
an implement operatively connected to the frame and having at least one axis of rotation; and
a control system comprising:
a first input component configured to control a lean angle of the first set of wheels,
wherein the first input component is a first dial or a first slider,
wherein the first input component includes a first display element and a first selector element, and
wherein the first display element is configured to provide a numerical indication of the lean angle;
configured to control an articulation angle of the articulated joint,
wherein the second input component is a second dial or a second slider,
wherein the second input component includes a second display element and a second selector element, and
wherein the second display element is configured to provide a numerical indication of the articulation angle; [[or]] and
a third input component configured to control a rotation angle of the implement,
wherein the third input component is a third dial or a third slider,
wherein the third input component includes a third display element and a third selector element, and
wherein the third display element is configured to provide a numerical indication of the rotation angle.

2.	(Canceled Herein) 

3.	(Currently Amended) The motor grader of claim 1, wherein at least one of:
one or more of the first input component, the second input component, or the third input component further includes one or more detent positions that each indicate a particular displacement of the first selector element, the second selector element, or the third selector element, respectively,
the control system is a closed-loop control system,
the first input component is configured to control the lean angle within a range of -15 degrees and 15 degrees,
the second input component is configured to control the articulation angle within a range of -20 degrees and 20 degrees,
the third input component is configured to control the rotation angle within a range of -50 degrees and 50 degrees, or
the implement is a drawbar-circle-moldboard assembly (DCM), a ripper, or a bucket.

4.	(Canceled Herein)

5.	(Currently Amended) The motor grader of claim 1,

wherein, when controlling the lean angle, the first input component is configured to control the lean angle to approximate a displacement of [[a]] the first selector element

6.	(Currently Amended) The motor grader of claim 1, 

wherein, when controlling the articulation angle, the second input component is configured to control the articulation angle to approximate a displacement of [[a]] the second selector element

7.	(Currently Amended) The motor grader of claim 1, 

wherein, when controlling the rotation angle, the third input component is configured to control the rotation angle to approximate a displacement of [[a]] the third selector element 

8.	(Currently Amended) A machine comprising:
a first set of wheels;
a second set of wheels;
an articulated joint for connecting the first set of wheels and the second set of wheels via a frame;
an implement operatively connected to the frame and having at least one axis of rotation; and
a control system comprising:
a first input component configured to control a lean angle of the first set of wheels,
wherein the first input component is a first dial or a first slider,
wherein the first input component comprises a first display element and a first selector element, and
wherein the first display element is configured to provide a numerical indication of the lean angle;
a second input component configured to control an articulation angle of the articulated joint,
wherein the second input component is a second dial or a second slider,
wherein the second input component comprises a second display element and a second selector element, and
wherein the second display element is configured to provide a numerical indication of the articulation angle; [[or]] and
a third input component configured to control a rotation angle of the implement,
wherein the third input component is a third dial or a third slider,
wherein the third input component comprises a third display element and a third selector element, and
wherein the third display element is configured to provide a numerical indication of the rotation angle.

9.	(Currently Amended) The machine of claim 8, wherein the first input component includes a detent position that indicates a neutral displacement of [[a]] the first selector element
wherein the neutral displacement of the first selector element 
wherein, when controlling the lean angle, the first input component is configured to cause the lean angle of the first set of wheels to match the neutral displacement of the first selector element first selector element 

the second selector element
wherein the particular displacement of the second selector element
wherein, when controlling the articulation angle, the second input component is configured to cause the articulation angle of the articulated joint to correspond to the particular displacement of the second selector elementsecond selector element

11.	(Currently Amended) The machine of claim 8, wherein the third input component includes a detent position that indicates a particular displacement of [[a]] the third selector element
wherein the particular displacement of the third selector element 
wherein, when controlling the rotation angle, the third input component is configured to cause the rotation angle of the implement to match the particular displacement of the third selector element third selector element 

12.	(Currently Amended) The machine of claim 8, wherein the first input component is configured to send at least one signal to a controller of the control system,
wherein the at least one signal indicates a displacement of [[a]] the first selector element
wherein the controller, based on the at least one signal, is to cause the first set of wheels to lean until the lean angle corresponds to the displacement of the first selector element 

configured to send at least one signal to a controller of the control system,
wherein the at least one signal indicates a displacement of [[a]] the second selector element
wherein the controller, based on the at least one signal, is to cause a steerable traction device and a driven traction device of the machine to articulate about the articulated joint until the articulation angle matches the displacement of the second selector element

14.	(Currently Amended) The machine of claim 8, wherein the third input component is configured to send at least one signal to a controller of the control system,
wherein the at least one signal indicates a displacement of [[a]] the third selector element
wherein the controller, based on the at least one signal, is to cause the implement to rotate about the at least one axis of rotation until the rotation angle approximates the displacement of the third selector element 

15.	(Currently Amended) A control system comprising:
a first input component configured to control a lean angle of a first set of wheels of a machine,
wherein the machine comprises a frame, the first set of wheels, and a second set of wheels,
wherein the frame includes an articulated joint that connects a steerable traction device, associated with the first set of wheels, to a driven traction device associated with the second set of wheels,
wherein the first input component is a first dial or a first slider,
wherein the first input component includes a first display element and a first selector element, and
wherein the first display element is configured to provide a numerical indication of the lean angle;
a second input component configured to control an articulation angle of [[an]] the articulated joint
wherein the second input component is a second dial or a second slider,
wherein the second input component includes a second display element and a second selector element, and
wherein the second display element is configured to provide a numerical indication of the articulation angle; and
a third input component configured to control a rotation angle of an implement of the machine,
wherein the third input component is a third dial or a third slider,
wherein the third input component includes a third display element and a third selector element, and
wherein the third display element is configured to provide a numerical indication of the rotation angle.

16.	(Currently Amended) The control system of claim 15, wherein, when controlling the lean angle, the first input component is configured to control the lean angle within a range of -15 degrees and 15 degrees.

17.	(Currently Amended) The control system of claim 15, wherein, when controlling the articulation angle, the second input component is configured to control the articulation angle within a range of -20 degrees and 20 degrees.

18.	(Currently Amended) The control system of claim 15, wherein, when controlling the rotation angle, the third input component is configured to control the rotation angle within a range of -50 degrees and 50 degrees.

, when controlling the articulation angle, the second input component is configured to cause the first traction device and the second traction device to articulate about the articulated joint until the articulated angle matches a displacement of [[a]] the second selector element

20.	(Currently Amended) The control system of claim 15, wherein, when controlling the rotation angle, the third input component is configured to cause the implement to rotate about an axis of rotation of the implement until the rotation angle matches a displacement of [[a]] the third selector element 

21.	(New) The machine of claim 8, wherein at least one of:
the machine is a motor grader,
the control system is a closed-loop control system,
the first input component is configured to control the lean angle within a range of -15 degrees and 15 degrees,
the second input component is configured to control the articulation angle within a range of -20 degrees and 20 degrees,
the third input component is further configured to control the rotation angle within a range of -50 degrees and 50 degrees, or
the implement is one of a drawbar-circle-moldboard assembly (DCM), a ripper, or a bucket.

22.	(New) The control system of claim 15, wherein at least one of:
one or more of the first input component, the second input component, or the third input component further includes one or more detent positions that each indicate a particular displacement of the first selector element, the second selector element, or the third selector element, respectively,
the machine is a motor grader,
the control system is a closed-loop control system, or
the implement is either a drawbar-circle-moldboard assembly (DCM), a ripper, or a bucket.
Reasons for Allowance
Following the above Examiner’s Amendment, Claims 1, 3, and 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance: following the amendments made in the Applicant’s proposed after-final response dated 22 Feb 22 (marked “Ok to Enter”) and the additional amendments made to the claim set per the above Examiner’s Amendment (to include canceling Claims 2 and 4, adding new Claims 21-22, and rejoinder for previously withdrawn claims), all current claims as shown above are allowed.  Regarding the previously made prior art rejections, the prior art of record fails to reasonably disclose, teach, suggest, or render obvious, the combination of all the limitations found within the independent claims (and taking independent Claim 1 as exemplary: “A motor grader comprising: a steerable traction device operatively connected to a first set of wheels; a driven traction device operatively connected to a second set of wheels; a frame having an articulated joint for connecting configured to connect the steerable traction device to the driven traction device; an implement operatively connected to the frame and having at least one axis of rotation; and a control system comprising: a first input component configured to control a lean angle of the first set of wheels, wherein the first input component is a first dial or a first slider, wherein the first input component includes a first display element and a first selector element, and wherein the first display element is configured to provide a visual numerical indication of the lean angle; a second input component configured to control an articulation angle of the articulated joint, wherein the second input component is a second dial or a second slider, wherein the second input component includes a second display element and a second selector element, and wherein the second display element is configured to provide a visual numerical indication of the articulation angle; and a third input component configured to control a rotation angle of the implement, wherein the third input component is a third dial or a third slider, wherein the third input component includes a third display element and a third selector element, and wherein the third display element is configured to provide a visual numerical indication of the rotation angle.”).  Note that the bolded limitations above generally define the contribution over the prior art of record, despite the reasons for allowance clearly indicating that it is the entire combination of limitations in these independent claims that render these claims allowable.  Independent Claims 8 and 15 are also allowed for being substantially analogous to independent Claim 1, and thus the same reasoning as described above with regards to independent Claim 1 also applies to independent Claims 8 and 15.  Dependent Claims 3, 5-7, 9-14, and 16-22 are also allowed for at least including the limitations of independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663